Case 3:21-cv-00093-BJD-JBT Document 63 Filed 06/11/21 Page 1 of 7 PageID 886




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA

 TYLER TOOMEY and MARKAS SERGALIS, on behalf of
 himself and all others similarly situated,
                       Plaintiffs,
        v.                                                                 Civil Action
 RIPPLE LABS INC., XRP II, LLC, BRADLEY                                    No. 3:21-cv-
 GARLINGHOUSE, MCO MALTA DAX LIMITED (D/B/A                                00093
 CRYPTO.COM), FORIS DAX GLOBAL LIMITED (D/B/A
 CRYPTO.COM), FORIS DAX, INC., FORIS, INC., PAYWARD,
 INC. D/B/A KRAKEN
                       Defendants.


RIPPLE’S REPLY IN SUPPORT OF ITS MOTION TO TRANSFER, DISMISS,
      OR STAY PLAINTIFFS’ SECOND AMENDED COMPLAINT

        Defendants Ripple Labs Inc., XRP II, LLC, and Bradley Garlinghouse

(collectively, “Ripple”) respectfully submit this Reply Memorandum of Law in further

support of Ripple’s Motion to Transfer, Dismiss, or Stay this action (ECF No. 45) (the

“Motion”).

   I.        The “First-to-File” Rule Exists Precisely for This Situation.

        The question presented by Ripple’s Motion is whether there should be litigation

here, before this Court, that is entirely duplicative of litigation that has been pending

in the Northern District of California for years. In In re Ripple Labs, No. 4:18-cv-06753-

PJH (N.D. Cal) (the “California Action”), the central legal issue is whether Ripple’s

distributions of XRP constitute “investment contracts” under SEC v. W.J. Howey Co.,

328 U.S. 293, 299 (1946). Plaintiffs in the California Action are purchasers of XRP

who allege that Ripple’s distributions of XRP constitute “investment contracts” under

                                            1
Case 3:21-cv-00093-BJD-JBT Document 63 Filed 06/11/21 Page 2 of 7 PageID 887




Howey, and they seek to recover under federal and state law for Ripple’s alleged failure

to have registered XRP as a security. The putative class—“all persons or entities who

purchased XRP”—is as broad as can be, encompassing Plaintiff Toomey, Plaintiff

Sergalis, and the entire class of Florida purchasers they seek to represent before this

Court. If the class in the California Action is certified, the damages that class would

recover would be essentially identical to the relief sought here.1 Given that the classes,

claims, legal issues and damages all overlap, why should Ripple bear the burden of

litigating this copycat case in Florida? Why should this Court expend resources

managing duplicative discovery? Why should this case present the risk of inconsistent

legal decisions, in different circuits, on application of the Howey test to Ripple’s

distributions of a cryptocurrency? Plaintiffs have no answers to these questions, but

federal law does: the “first-to-file” rule exists precisely for this situation and dictates

that this action should not proceed.

        The first-to-file rule “serves the purpose of promoting efficiency well and should

not be disregarded lightly.” Alltrade, Inc. v. Uniweld Prod., Inc., 946 F.2d 622, 625 (9th

Cir. 1991) (internal quotation omitted); Futurewei Techs., Inc. v. Acacia Rsch. Corp., 737

F.3d 704, 708 (Fed. Cir. 2013) (noting that the first-to-file rule “exists to avoid

conflicting decisions and promote judicial efficiency” (internal quotation omitted)).

Deference to the plaintiffs’ choice of forum is “not owed when a party is insisting on


1
  Under Section 12 of the Securities Act, the class would be entitled to rescissory damages if they
continue to hold XRP, or damages if they do not. 15 U.S.C. § 77l. Here, Plaintiffs assert they could
receive “additional remedies” not captured in the California Action (Opp. at 7), but they fail to explain
what such remedies would be.

                                                   2
Case 3:21-cv-00093-BJD-JBT Document 63 Filed 06/11/21 Page 3 of 7 PageID 888




having two substantially overlapping proceedings continue at the same time before

two different courts.” In re Nitro Fluids LLC, 978 F.3d 1308, 1312 (Fed. Cir. 2020).

There is a “strong presumption across the federal circuits that favors the forum of the

first-filed suit,” which is why “the party objecting to jurisdiction in the first-filed forum

carr[ies] the burden of proving compelling circumstances to warrant an exception.”

Manuel v. Convergys Corp., 430 F.3d 1132, 1135 (11th Cir. 2005) (internal quotation

omitted). Here, Plaintiffs fail to identify “compelling circumstances” that would

warrant an exception to the rule. To the contrary, this case presents a textbook

application of it.

       Plaintiffs’ belated decision to introduce claims against two cryptocurrency

exchanges who are not named as defendants in the California Action does not change

the result. Initially, Plaintiff Toomey sued only the Ripple Defendants. He then

moved to Colorado (see Opp. at n.1), and in his Second Amended Complaint, he and

another plaintiff, Plaintiff Sergalis, added claims against two cryptocurrency

exchanges. One of the two exchanges—Payward Inc. d/b/a Kraken—has already

been voluntarily dismissed from this case. The remaining exchange—Crypto.com

(and related entities)—is a foreign entity that has not yet been served and could litigate

in California just as easily as in Florida. Once Crypto.com is served and responds, we

may well see that Plaintiffs’ claims against it are meritless (just as their claims against

Kraken apparently warranted quick dismissal). In the meantime, the presence of

claims against the Crypto.com defendants does not warrant a departure from the first-

to-file rule. There is ample precedent for applying the rule even where the duplicative,

                                             3
Case 3:21-cv-00093-BJD-JBT Document 63 Filed 06/11/21 Page 4 of 7 PageID 889




later-filed action included a new defendant. 2 See, e.g., Renew Life Formulas, Inc. v.

Youngevity Intl., Inc., 2015 WL 12829803, at *3 (M.D. Fla. Jan. 5, 2015) (applying the

first-filed rule despite additional defendants in the later-filed action because “the

central parties to the underlying dispute . . . are parties to both suits”); Glob. Innovation

Tech. Holdings, LLC v. Acer Am. Corp., 634 F. Supp. 2d 1346, 1349 (S.D. Fla. 2009)

(transferring the case to the first-filed forum even though the “two cases include

different party defendants” because “a strong commonality unites them”).

    II.      The Cases Upon Which Plaintiff Relies Are Easily Distinguished.

          In their Opposition to Ripple’s Motion, Plaintiffs quote five cases regarding

application of the first-to-file rule. (See Opp. at 6–7.) In each case, there were facts

and circumstances—unmentioned and unaddressed in Plaintiffs’ Opposition—that

render the cases inapposite.

          First, in Poertner v. Gillette Co., 2012 WL 12898875, at *2 (M.D. Fla. July 9,

2012), the class in the first-filed case consisted entirely of California consumers while

the class in the second action (which was filed just 10 days later) consisted entirely of

Florida consumers. Critically, “there [was] no overlap between the class of consumers

bringing the action in each case.” Id. Here, in contrast, the putative class in the first-




2
  Plaintiffs’ contention that the claims asserted in the California Action are “completely dissimilar” to
the claims asserted here (Opp. at 1) ignores that all of the claims turn on whether Ripple’s distributions
of XRP constitute “investment contracts” under Howey, which Ripple denies and is vigorously
litigating in the California Action. Here, Plaintiffs claims against Ripple and their claims against the
Crypto.com defendants are premised on the (erroneous) notion that Ripple’s distributions of XRP
constitute “investment contracts” under Howey. The claims are therefore quite similar, and it would
make good sense for them to all be consolidated.

                                                    4
Case 3:21-cv-00093-BJD-JBT Document 63 Filed 06/11/21 Page 5 of 7 PageID 890




filed action includes everyone who purchased XRP, regardless of state citizenship. It

includes Plaintiffs Toomey and Sergalis, and the entire class of Florida purchasers they

seek to represent.

       Second, Catalano v. BMW of N.A., LLC, 167 F. Supp. 3d 540, 552 (S.D.N.Y.

2016) also involved a situation where the plaintiffs in the two classes did not overlap.

In addition, the later-filed action in Catalano named additional defendants that

complicated transfer for a reason not present here: discovery in the first-filed action

had closed, which would have prevented Catalano from obtaining discovery from the

additional defendants if the action were dismissed or transferred. Id. Here, in contrast,

the classes overlap, and non-expert discovery in the first-filed action does not close

until April 15, 2022. In re Ripple Labs, No. 4:18-cv-06753-PJH, ECF No. 125.

       Third, in Owens v. Blue Tee Corp., 177 F.R.D. 673, 679 (M.D. Ala. 1998), the

plaintiffs in the later-filed action had been named as defendants in the earlier-filed case

but were dismissed for lack of personal jurisdiction. It would have made no sense for

the Owens court to transfer the case to the jurisdiction of the first-filed case, where the

court that had already ruled it lacked personal jurisdiction over the parties. Here, there

are no such jurisdictional issues.

       Fourth, Curtis v. Citibank, N.A., 226 F.3d 133, 136 (2d Cir. 2000) did not even

involve the first-to-file rule. In that case, the plaintiffs’ request to file a second amended

complaint to add additional claims had been denied by the magistrate judge. Plaintiffs

appealed to the district court and, while waiting for a ruling, tried to evade the

magistrate’s ruling by filing the new claims in a brand-new action. Id. The court did

                                              5
Case 3:21-cv-00093-BJD-JBT Document 63 Filed 06/11/21 Page 6 of 7 PageID 891




not discuss the first-to-file rule.

       Fifth, and finally, in Quinn v. Walgreen Co., the defendants sought a stay pending

resolution of a motion to dismiss in the earlier-filed case. 958 F. Supp. 2d 533, 540

(S.D.N.Y. 2013). The court did not grant a stay because resolution of the motion to

dismiss in the first-filed action would not eliminate the claims in the later-filed case.

Id. Inexplicably, the defendants in Quinn sought only a stay but did not seek a transfer,

which the court noted was “important” to its ruling. Id. Had the defendant sought

transfer, as Ripple does here, the result may well have been different.

   III.    Changed Circumstances Support Transfer.

       Since Ripple first filed its Motion, Plaintiffs (1) voluntarily dismissed one of the

two exchange defendants that they belatedly added to this case and (2) disclosed that

Plaintiff Toomey has moved to Colorado. These circumstances support transfer of

this case to the Northern District of California under both the first-to-file rule and

§ 1404. They increase the similarity of the parties in the two actions and make

California the more convenient forum for this lawsuit.

   IV.     Conclusion

       Ripple respectfully requests that this Court transfer this case to the Northern

District of California. Alternatively, Ripple requests that claims against Ripple be

dismissed with prejudice or that the matter be stayed pending resolution of class

certification in the California Action.

 DATED: June 11, 2021                     Respectfully submitted,

                                          /s/ Damien J. Marshall

                                              6
Case 3:21-cv-00093-BJD-JBT Document 63 Filed 06/11/21 Page 7 of 7 PageID 892




                                     DAMIEN J. MARSHALL (FBN: 191302)
                                     dmarshall@kslaw.com
                                     KING & SPALDING LLP
                                     1185 Avenue of the Americas, 34th Floor
                                     New York, NY 10036
                                     Tel: (212) 566-2100; Fax: (212) 556-2222

                                     SUZANNE E. NERO (pro hac vice)
                                     snero@kslaw.com
                                     KING & SPALDING LLP
                                     50 California Street
                                     Suite 3300
                                     San Francisco, CA 94111
                                     Tel: (415) 318-1200; Fax: (415) 318-1300

                                     ANDREW J. CERESNEY (pro hac vice)
                                     aceresney@debevoise.com
                                     DEBEVOISE & PLIMPTON LLP
                                     919 Third Avenue
                                     New York, NY 10022
                                     Tel: (212) 909-6000; Fax: (212) 909-6836

                            CERTIFICATE OF SERVICE

      I certify that on this 11th day of June 2021, a copy of the foregoing was

electronically filed with the Clerk of this Court using the CM/ECF system, which

will notify all counsel of record.

                                                          /s/ Damien J. Marshall
                                                          Damien J. Marshall




                                         7
